Mayes, I.,
delivered tbe following specially concurring opinion.
I concur in tbe reversal of tbe judgment in this case, but do not think tbe opinion goes far enough. Tbe secret and deadly agency which produced tbis injury to tbis unfortunate little bo'y was electricity, a force little understood by men of experience, and not comprehended at all by a child. I think tbe facts warrant tbe statement that tbe city bad negligently allowed tbis lamp to fall in the streets, and but for tbis negligence the fallen lamp, with its deadly wires, would not have stood as a temptation to tbe boy to touch them. Tbe injury which be received resulted from tbe negligence of the city, and caused tbe boy the loss of bis band, thereby maiming him for life. This court said, in tbe case of Temple v. McComb City Electric Light Company, 89 Miss. 1, 42 South. 874, 11 L. R. A. (N. S.) 449, 119 Am. St. Rep. 698: “Tbis court, so far as tbe exertion of its power in a legitimate way is concerned, intends to exert that power so as to secure, at the bands of these public utility corporations, handling and controlling these extraordinarily dangerous agencies, tbe very highest degree of skill and care.” *785Considering this case from the testimony of the city alone, on the claim that the little boy contributed to his own injury, it merely shows that because of the negligence of the city the wires were down, and the little fellow, having discovered this, boy-like, said to one of his little playfellows that they would go over to the lamp and see if there was a bird’s nest in it. Beaching the lamp, the little boy said, “I bet you won’t touch this wire,” whereupon the little injured boy did touch the wire and received the injury in question.
The city claims that it is not liable for this injury, because the boy was guilty of contributory negligence, and voluntarily, by touching the lamp, brought on the injury complained of. I do not think, under the facts of the case, considering the age of the boy, and further considering the. nature of the agency producing the injury, that there is any question of contributory negligence involved, or that such question ought to have been submitted to the jury. I concede that in many instances a child of this age may be guilty of contributory negligence, and that in many cases it is a question of fact which should go to the jury; but I do not think, under the facts of this case, where the injury is produced by a child so young voluntarily coining in contact with a live -wire, negligently allowed to drop into the street, innocent in appearance, but yet charged with this mysterious and deadly current, the dangers of which are neither manifest nor capable of being comprehended by a child of his years, any sort of contributory negligence on the child’s part can or ought to excuse from liability. A boy is venturesome and daring by nature, and this known habit should be recog nized, and the boy be protected from being lured to his death by wires in the street. Even if this boy had lived in a municipality having an electric light plant all" his life, it is impossible that he could have understood anything about it, or have supposed that the apparently harmless lamp in the center of the street by his mere touch would have inflicted upon him the injuries which he received. Children must be protected from *786these deadly currents, and this can only be done by holding electric light companies or corporations responsible for any injury which happens through their negligence, where it is not overwhelmingly apparent that the child is old enough to fully appreciate the deadly danger that lurks in the charged wires.
On the facts of this case, I think a peremptory instruction should be given as to the liability of the city when this case is tried again, unless it plainly appears that the falling of this lamp or the injury to the boy was one of inevitable accident.